DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments 
Applicant’s amendment to the independent and dependent claims filed on 01/12/2022 has been considered.
Claims 1, 8, and 15 have been amended.
Applicant's arguments in the pre-brief conference request filed on 02/14/2022 is persuasive and, therefore, the 35 USC 103 rejections mailed on 11/12/2021 against claims 1-20 are withdrawn.
The objections to claims 1, 8, and 15 are withdrawn because the claims have been amended to overcome the objections.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
	Although the prior art of record Lu et al. (US 20110184981 A1, hereinafter Lu) in view of Samuni et al. (US 20160261541 A1, hereinafter Samuni) and further in view of Cooper et al. (US 20090077047 A1, hereinafter Cooper) discloses “obtaining, by one or more computers, cluster data including a plurality 
for each given query cluster from among the plurality of query clusters:
determining, by the one or more computers, a subset of the multiple different search queries, within the given query cluster, that trigger a local search feature when input to a search system;
maintaining, in a memory accessible to the one or more computers, an intent flag for the given query cluster based on the determination of whether the subset of the multiple different search queries within the given query cluster that trigger the local search feature meets the local intent threshold amount of queries, including:
assigning to the intent flag, by the one or more computers, a value indicating that the given cluster is high local intent cluster when the subset of the multiple different search queries within the given query cluster that trigger the local search feature meets the local intent threshold amount of queries; and
assigning to the intent flag, by the one or more computers, a value indicating that the given cluster is a low local intent cluster when the subset of the multiple different search queries within the given query cluster that trigger the local search feature fails to meet the local intent threshold amount of queries;
receiving, by the one or more computers, a search query submitted by a client device and an indication of one of the plurality of clusters in which the search query is included;

responding to the search query, including:
modifying, by the one or more computers, a content item distributed to the client device in response to the search query, including adding a local content feature to the content item when the search query is determined to be included in the high local intent cluster; and
distributing, by the one or more computers, the content item distributed to the client device in response to the search query without adding the local content feature when the search query is determined to be included in the low local intent cluster.”, neither Lu, Samuni, Cooper nor the prior art of record teach individually or in combination the limitations listed below as recited in applicants' independent claims:	Claim 1: A method comprising: obtaining, by one or more computers, cluster data including a plurality of query clusters, wherein each query cluster is a set of multiple different search queries that have been included in a same query cluster based on one or more matching query features;
for each given query cluster from among the plurality of query clusters:
determining, by the one or more computers, a subset of the multiple different search queries, within the given query cluster, that trigger a local search feature when input to a search system;

maintaining, in a memory accessible to the one or more computers, an intent flag for the given query cluster based on the determination of whether the subset of the multiple different search queries within the given query cluster that trigger the local search feature meets the local intent threshold amount of queries, including:
assigning to the intent flag, by the one or more computers, a value indicating that the given cluster is high local intent cluster when the subset of the multiple different search queries within the given query cluster that trigger the local search feature meets the local intent threshold amount of queries; and
assigning to the intent flag, by the one or more computers, a value indicating that the given cluster is a low local intent cluster when the subset of the multiple different search queries within the given query cluster that trigger the local search feature fails to meet the local intent threshold amount of queries;
receiving, by the one or more computers, a search query submitted by a client device and an indication of one of the plurality of clusters in which the search query is included;
accessing, by the one or more computers, the intent flag associated with the one of the plurality of clusters to determine whether the search query is included in the high local intent cluster or the low local intent cluster; and
responding to the search query, including:

distributing, by the one or more computers, the content item distributed to the client device in response to the search query without adding the local content feature when the search query is determined to be included in the low local intent cluster.

	Claim 8: A system, comprising: a data processing apparatus; and
a non-transitory computer readable storage medium in data communication with the data processing apparatus and storing instructions executable by the data processing 
obtaining, by one or more computers, cluster data including a plurality of query clusters, wherein each query cluster is a set of multiple different search queries that have been included in a same query cluster based on one or more matching query features;
for each given query cluster from among the plurality of query clusters:
determining, by the one or more computers, a subset of the multiple different search queries, within the given query cluster, that trigger a local search feature when input to a search system;
determining whether the subset of the multiple different search queries, within the given query cluster, that trigger a local search feature meets a local intent threshold amount of queries;
maintaining, in a memory accessible to the one or more computers, an intent flag for the given query cluster based on the determination of whether the subset of the multiple different search queries within the given query cluster that trigger the local search feature meets the local intent threshold amount of queries, including:
assigning to the intent flag, by the one or more computers, a value indicating that the given cluster is high local intent cluster when the subset of the multiple different search queries within the given query cluster that trigger the local search feature meets the local intent threshold amount of queries; and
assigning to the intent flag, by the one or more computers, a value indicating that the given cluster is a low local intent cluster when the subset of the multiple different search 
receiving, by the one or more computers, a search query submitted by a client device and an indication of one of the plurality of clusters in which the search query is included;
accessing, by the one or more computers, the intent flag associated with the one of the plurality of clusters to determine whether the search query is included in the high local intent cluster or the low local intent cluster; and
responding to the search query, including:
modifying, by the one or more computers, a content item distributed to the client device in response to the search query, including adding a local content feature to the content item when the search query is determined to be included in the high local intent cluster; and
distributing, by the one or more computers, the content item distributed to the client device in response to the search query without adding the local content feature when the search query is determined to be included in the low local intent cluster.Claim 15: A non-transitory computer storage medium encoded with a computer program, the computer program comprising instructions that when executed by a data 
obtaining, by one or more computers, cluster data including a plurality of query clusters, wherein each query cluster is a set of multiple different search queries that have been included in a same query cluster based on one or more matching query features;
for each given query cluster from among the plurality of query clusters:
determining, by the one or more computers, a subset of the multiple different search queries, within the given query cluster, that trigger a local search feature when input to a search system;
determining whether the subset of the multiple different search queries, within the given query cluster, that trigger a local search feature meets a local intent threshold amount of queries;
maintaining, in a memory accessible to the one or more computers, an intent flag for the given query cluster based on the determination of whether the subset of the multiple
different search queries within the given query cluster that trigger the local search feature meets the local intent threshold amount of queries, including:
assigning to the intent flag, by the one or more computers, a value indicating that the given cluster is high local intent cluster when the subset of the multiple different search queries within the given query cluster that trigger the local search feature meets the local intent threshold amount of queries; and
assigning to the intent flag, by the one or more computers, a value indicating that the given cluster is a low local intent cluster when the subset of the multiple different search 
receiving, by the one or more computers, a search query submitted by a client device and an indication of one of the plurality of clusters in which the search query is included;
accessing, by the one or more computers, the intent flag associated with the one of the plurality of clusters to determine whether the search query is included in the high local intent cluster or the low local intent cluster; and
responding to the search query, including:
modifying, by the one or more computers, a content item distributed to the client device in response to the search query, including adding a local content feature to the content item when the search query is determined to be included in the high local intent cluster; and
distributing, by the one or more computers, the content item distributed to the client device in response to the search query without adding the local content feature when the search query is determined to be included in the low local intent cluster.	Dependent claims 2-7, 9-14 and 16-20 depend upon respective independent claims above and are therefore allowed by virtue of their dependencies.
The closest prior art made of record are:
US 20110208715 A1 - mining a set of search intent candidates comprises: extracting related queries and sub-queries for each query in the group of 
US 20150278355 A1 - processes spiking topics, trending topics, and query search logs to detect fresh intents, shifts in intent, the trending entities, and the spiking entities. The shifts in intent may be used to provide autosuggest in some embodiments.
US 20160034951 A1 - explicit or implicit intent is determined, at least in part, by reference to one or more of search query history logs, search engine click metrics, user history, and search query categories.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/03/2022

/V.H.H/
Examiner, Art Unit 2162

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162